McDONALD, Justice.
In Festa v. Pine Island Lumber, Inc., 561 So.2d 345, 345-46 (Fla.2d DCA 1990), the district court certified the following question as being of great public importance:
CAN A NONPARTY RECOVER COSTS IT HAS INCURRED ON BEHALF OF A NAMED PARTY UNDER THE RULE AND STATUTES REGARDING OFFERS OF JUDGMENT, OR ARE COSTS RECOVERABLE UNDER THOSE PROVISIONS ONLY BY PARTIES WHO HAVE PAID COSTS OR INCURRED LIABILITY TO DO SO?
We recently answered this question in Aspen v. Bayless, 564 So.2d 1081, 1082 (Fla.1990), and held “that a party is not precluded from recovering costs ... when someone other than the named party pays or advances those costs.” Therefore, we quash Festa and direct the district court to affirm the award of costs to Pine Island.
It is so ordered.
SHAW, C.J., and OVERTON, BARKETT, GRIMES, KOGAN and HARDING, JJ., concur.